Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM, METHOD OF CONTROLLING FUEL CELL SYSTEM, AND STORAGE MEDIUM

Examiner: Adam Arciero	S.N. 17/023,415	Art Unit: 1727	May 7, 2022

DETAILED ACTION
The Application filed on September 17, 2020 has been received. Claims 1-9 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The last paragraph of each claim recites “…a case in which the temperature detected by the temperature sensor is equal to or greater than the predetermined temperature when the temperature detected by the temperature sensor is less than a predetermined temperature. It is unclear as to how the temperature sensor can detect a temperature that is both greater than and less than a predetermined temperature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayano et al. (JP 2014-056771 A; as found in IDS dated 09/17/2020).
As to Claims 1-3, Kayano discloses a fuel cell system, comprising: a fuel cell stack 21; a battery 22 with a temperature sensor 77 built in; a controller (ECU) 61 configured to perform power generation control for said fuel cell stack, wherein the controller is configured to acquire a charging rate of the battery and perform the claimed functions. Kayano discloses wherein the remaining capacity state of charge (SOC) of the battery changes in increasing tendency by the efficiency prioritized operation of the fuel cell stack, and the remaining capacity SOC of the battery changes in decreasing tendency by the idling stop operation of the output restriction operation of the fuel cell stack (corresponding to the first and second control) (Fig. 1 and paragraphs [0102-0104]). It is the position of the Office that the controller of Kayano is intrinsically configured to perform the claimed functions given that the structure of the prior art and the claimed invention are the same. See MPEP 2114. 
As to Claims 4-6, Kayano discloses an external power supply device 12 which corresponds to the claimed feeding apparatus (Fig 1 and paragraph [0008]). It is the position of the Office that the controller of Kayano is intrinsically configured to perform the claimed functions given that the structure of the prior art and the claimed invention are the same. See MPEP 2114. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayano et al. (JP 2014-056771 A; as found in IDS dated 09/17/2020) in view of Matsubara et al. (JP 2016-086551 A; as found in IDS dated 08/16/2021).
As to Claims 8-9, Kayano discloses a method of controlling fuel cell system and a computer program for controlling a fuel cell system, comprising: a fuel cell stack 21; a battery 22 with a temperature sensor 77 built in; a controller (ECU) 61 configured to perform power generation control for said fuel cell stack, wherein the controller is configured to acquire a charging rate of the battery and perform the claimed functions. Kayano discloses wherein the remaining capacity state of charge (SOC) of the battery changes in increasing tendency by the efficiency prioritized operation of the fuel cell stack, and the remaining capacity SOC of the battery changes in decreasing tendency by the idling stop operation of the output restriction operation of the fuel cell stack (corresponding to the first and second control) (Fig. 1 and paragraphs [0102-0104]). Kayano does not specifically disclose reducing a power generation amount per hour of the fuel cell in the first control in comparison with a case in which the temperature detected by the temperature sensor is equal to or greater than the predetermined temperature when the detected temperature is less than a predetermined temperature.
However, Matsubara teaches of a method and computer program for controlling a fuel cell system, comprising: in an external power supply system where a fuel cell vehicle supplies electric power to something external, a controller 180 sets an upper limit (Pul) of electric power allowed to be supplied to an external device (Pal) and applies an upper limit guard and the upper limit (Pul) is determined while taking into consideration the limit regarding charging capacity of a secondary battery that varies depending on a temperature condition and the limit regarding discharging capacity (paragraph [0044]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method and program of Kayano to reduce a power generation amount per hour of the fuel cell in the first control when the temperature of the battery is lower than a predetermined temperature in comparison to when the temperature of the battery is equal to or greater than a predetermined temperature because Matsubara teaches that an external power supply can be continued when an abnormality is detected (Abstract).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayano et al. (JP 2014-056771 A; as found in IDS dated 09/17/2020) in view of Aso et al. (JP 2004-281219 A; as found in IDS dated 08/16/2021).
As to Claim 7, Kayano does not specifically disclose a heating part provided at a position at which heat is transferred to the battery and configured to generate heat using electric power from the battery.
However, Aso teaches of a fuel cell system, comprising battery and a heater which heats the battery and the battery supplies power to the heater (Fig. 1 and paragraph [0055]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kayano to comprise a heater for the battery where the battery supplies power to the heater because Aso teaches that the warm-up time and the start-up time of the system can be shortened (Abstract). It is the position of the Office that the controller of Kayano is intrinsically configured to perform the claimed functions given that the structure of the prior art and the claimed invention are the same. See MPEP 2114. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727